Citation Nr: 1233576	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-14 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an effective date prior to January 8, 2008 for the grant of service connection for tinnitus.

2. Entitlement to an effective date prior to January 8, 2008 for the grant of service connection for bilateral hearing loss.

3. Entitlement to an initial compensable evaluation for bilateral hearing loss.

4. Entitlement to an initial compensable evaluation for hypertension.

5. Entitlement to an initial disability evaluation in excess of 10 percent for ischemic heart disease with coronary artery disease, rated as 60 percent disabling from February 16, 2010.

6. Entitlement to an effective date prior to January 8, 2008 for the grant of service connection for ischemic heart disease with coronary artery disease.

7. Entitlement to service connection for erectile dysfunction, to include as secondary to ischemic heart disease with coronary artery disease and/or as secondary to posttraumatic stress disorder (PTSD) and/or as due to exposure to herbicides.

8. Entitlement to service connection for a skin disability, claimed as chronic dermatitis and diagnosed as psoriasis, as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970, to include service within the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Regional Office (RO) in Nashville, Tennessee. In an August 2008 rating action, the RO granted entitlement to service connection for tinnitus and established an effective date of January 8, 2008. The RO denied entitlement to service connection for a skin disorder in an October 2008 rating action, but granted entitlement to service connection for bilateral hearing loss and assigned a non-compensable rating effective January 8, 2008. The denial of service connection for a skin disorder was reiterated in a January 2012 rating action which included a denial of service connection for erectile dysfunction and a grant of service connection for hypertension, rated as non-compensable. A March 2011 rating action granted entitlement to service connection for ischemic heart disease with coronary artery disease and assigned an initial 10 percent rating, effective January 8, 2008, with a subsequent 60 percent disability rating effective February 16, 2010.

The Veteran submitted an October 2008 response to the October 2008 rating decision and stated that he disagreed with all issues. As the October 2008 rating action pertained to the effective date, as well as the disability rating, assigned for the grant of service connection for hearing loss, the Board herein construes the Veteran's October 2008 response as a notice of disagreement (NOD) encompassing the effective date assigned for hearing loss. See 38 C.F.R. § 20.201. The RO has yet to issue a Statement of the Case on this issue.

The Board notes that, although the Veteran was granted service connection for PTSD in an August 2008 decision, he appealed the assigned disability rating and contended in an April 2009 formal appeal that he could not work as a result of PTSD. Due to that contention, a claim for a total disability rating based upon individual unemployability (TDIU) was part of his appeal for an increased rating for PTSD. Rice v. Shinseki, 22 Vet.App. 447 (2009). Subsequently, a 100 percent disability rating was assigned for PTSD, effective the date of service connection; the Veteran has not disagreed with the effective date of the award of the 100 percent disability rating. Pursuant to a November 2011 rating decision denying entitlement to a TDIU, the Board clarifies that a TDIU is payable only when the schedular rating is less than total - the award of the 100 percent for PTSD mooted the claim for a TDIU rating. See Herlehy v. Principi, 15 Vet.App. 33 (2001); 38 C.F.R. § 4.16(a) (2011). Accordingly, the Board will not further address the claim for an increased rating for PTSD or the claim for a TDIU. Id.; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).
 
In March 2012, the Veteran and his spouse testified before the Board at the RO. A transcript of that hearing has been associated with the record. A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

On the record at the March 2012 hearing, the Veteran raised several issues that have not been adjudicated by the Agency of Original Jurisdiction (AOJ): Whether there was clear and unmistakable error (CUE) in a February 1986 rating decision that denied service connection for tinnitus; Whether there was clear and unmistakable error (CUE) in a May 2005 rating decision that denied service connection for tinnitus; Entitlement to an effective date prior to January 8, 2008 for the grant of service connection for hypertension. The Veteran also submitted a November 2011 substantive appeal raising the issue of entitlement to service connection for elevated liver enzymes due to exposure to herbicides and he submitted a separate November 2011 statement claiming entitlement to a permanent and total disability rating for PTSD. As the Board does not have jurisdiction over these issues, they are REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that certain evidence remains outstanding and VA examinations are warranted. The matter must be remanded to the RO/AMC for further development in accordance with VA's duty to assist. 

As an initial matter, the Board again notes that it has construed the Veteran's October 2008 submission as a timely notice of disagreement (NOD) to the October 2008 rating decision. Although the RO has issued a statement of the case on the issue of the Veteran's entitlement to an initial compensable disability rating for hearing loss, it has yet to promulgate a Statement of the Case on the issue of entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss. That issue must be remanded to the RO for appropriate development. Manlincon v. West, 12 Vet.App. 238 (1999). The Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review. See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The record reflects that the last VA treatment records within the claims file were generated on October 26, 2011, but the Veteran testified at a subsequent March 2012 hearing that he had received and would be receiving additional VA treatment pertinent to the issues on appeal. He also testified that he began receiving VA treatment for his claimed skin disability in the mid-1990s, but the earliest VA treatment record within the claims file is dated June 1998 and does not pertain to any skin disorder. While this case is in remand status, the RO/AMC must gather the Veteran's additional VA treatment records and associate them with the claims file.

The Veteran has also reported receiving care from multiple private physicians and hospitals. When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992). Although records from some of the identified private sources are associated with the claims file, those records appear incomplete since the Veteran has indicated receipt of on-going (or at least subsequent) care. Specifically, there are no records from Knoxville Dermatology dated after July 26, 2010, none from the Mayo Clinic dated after December 2009, none from Dr. Bennett after May 2010, none from St. Thomas Hospital after August 20, 2010, and none from Crossville Medical Center after August 2009. While this case is in remand status, the RO/AMC must provide the Veteran with authorizations for the release of those outstanding private treatment records as well as records from University Urology, a Dr. Myers in Chattanooga, a Dr. McCloud, and Tri-State Hearing. 

The Veteran has further informed VA that he is in receipt of Supplemental Security Income (SSI) from the Social Security Administration (SSA) on the basis of disability. Although a July 2011 VA treatment note characterizes the basis for the Veteran's receipt of SSI as "mostly" mental health, the Veteran's June 2011 claim for increased compensation based on unemployability indicates that he may be receiving benefits on the basis of multiple disabilities including hearing loss, hypertension, and heart disease. VA has a duty to obtain relevant records generated by the SSA in determining the Veteran's eligibility for benefits. Voerth v. West, 13 Vet.App. 117, 121 (1999). The RO/AMC must take appropriate steps to obtain any pertinent documents from the SSA. Id.; 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

The Board has referred claims of whether there was clear and unmistakable error (CUE) in the February 1986 and May 2005 rating decisions that denied service connection for tinnitus. The Veteran is currently appealing a claim of entitlement to an earlier effective date for service connection for tinnitus and that issue is inextricably intertwined with the referred CUE claims. See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). The claim of entitlement to an earlier effective date for the grant of service connection for tinnitus must be remanded in order for the RO to adjudicate the Veteran's intertwined claims of CUE.

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when one is deemed necessary and the Veteran has an obligation to report for that examination. At the March 2012 hearing, the Veteran contended that his ischemic heart disease with coronary artery disease had become completely disabling. He was last afforded a VA examination for that disability in May 2010, more than two (2) years ago. The Veteran also wrote to VA in July 2011 and reported that his hypertension had worsened since his last examination in August 2010. Further, additional treatment notes pertinent to these disabilities are likely to be added to the record as a result of this remand. New examinations are warranted to assess the current severity of the Veteran's heart disability and hypertension. 38 C.F.R. § 3.327(a).

The Veteran has not been afforded examinations in regard to his claims for service connection for a skin disability and for erectile dysfunction. VA also is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may (italics added for emphasis) be associated with active service or a service-connected disability, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet.App. 79 (2006). 

Here, the record reflects that the Veteran has been diagnosed with a skin disorder (alternately dermatitis and psoriasis) during the appellate period and he has provided multiple lay statements attesting to continuity of symptomatology of a skin disorder existing from his discharge from active duty service. He has also submitted private evidence of a diagnosis of erectile dysfunction and contends to experience that disability either secondary to his heart disability or his PTSD or as a result of in-service exposure to herbicides. The claims file reflects that he underwent an Agent Orange Registry examination in August 2009 during which the examiner noted his erectile dysfunction. Further, the Veteran has reported that erectile dysfunction manifested as his cardiac disabilities increased in severity. The Board finds that examinations are warranted in regard to the claims for service connection for erectile dysfunction and a skin disorder.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Gather any records of VA treatment or examination occurring after October 26, 2011 and associate them with the record. Gather any records of treatment that are not already associated with the record (NOTE that the Veteran has reported receiving VA treatment prior to June 1998, which is the date of the oldest VA treatment note within the claims file - some records may be outstanding that do not appear in the Compensation and Pension Records Interchange (CAPRI) due to their age - search for available hardcopies).

2. Provide the Veteran with the necessary authorizations for the release of any pertinent private treatment records not currently on file. These records specifically include, but are not limited to records from: Knoxville Dermatology dated after July 26, 2010; the Mayo Clinic dated after December 2009; Dr. Bennett after May 2010; St. Thomas Hospital after August 20, 2010; Crossville Medical Center after August 2009; University Urology; Dr. Myers in Chattanooga; Dr. McCloud; and Tri-State Hearing. Associate any available records with the claims file. Make at least two (2) attempts to retrieve records from each identified source. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3. Take appropriate steps to obtain from the SSA copies of the evidence relied on in any decisions regarding the Veteran's eligibility for benefits that are awarded on the basis of disability. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

4. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issue of entitlement to an effective date prior to January 8, 2008 for the grant of entitlement to service connection for bilateral hearing loss. The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal (VA Form 9) must be filed following the RO's issuance of the Statement of the Case. 38 C.F.R. § 20.202 (2011). If the Veteran perfects his appeal, conduct any further appellate proceedings as are established by relevant statute, regulation, and precedent.

5. Adjudicate the Veteran's claims as to whether there is CUE in the February 1986 and May 2005 rating actions that denied entitlement to service connection for tinnitus.

6. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.

7. Subsequent to the above development, afford the Veteran an opportunity to attend a VA examination (or examinations, if determined that differently qualified providers are required to render the requested opinions) at an appropriate location to determine the current severity of his service-connected ischemic heart disease/coronary artery disease and of his his service-connected hypertension. The following considerations will govern the examination(s):

	The entire claims file and a copy of this remand must be made available to the examiner(s) in conjunction with the examination(s). The examination report(s) must reflect review of pertinent material in the claims folder - to specifically include, but not limited to, any post-service treatment notes added to the claims file as a result of this remand as well as the Veteran's contentions at the March 2012 hearing and in his July 2011 written statement.

After reviewing the claims file and conducting an interview with, and an examination of, the Veteran, the examiner(s) must provide current findings as to the severity of his heart and blood pressure disabilities. The examiner(s) also must discuss the results of the prior (2010) examinations and any subsequent changes in severity. Identify and explain the medical basis or bases for all conclusions and correlate all clinical findings to a specific diagnosis.

8. Schedule the Veteran for VA examinations at an appropriate location to determine whether he experiences a skin disorder and/or erectile dysfunction that is likely related to any incident of his active duty service to include secondary to a service-connected disability (PTSD or heart disease) or due to his presumed in-service exposure to herbicides. The following considerations will govern the examinations:

The entire claims folder and a copy of this remand must be made available to the examiners in conjunction with the examinations. 

The examination reports must reflect review of pertinent material in the claims folder. After reviewing the claims file and interviewing and examining the Veteran, the examiners must state whether or not he currently has, OR has experienced at any time since filing his claims, a skin disorder (CLARIFY DIAGNOSIS) and/or erectile dysfunction.

The examiners also must PROVIDE OPINIONS, WITH RATIONALES, as to whether either claimed disability was likely incurred during or resulted from any incident of the Veteran's active duty service (to include his presumed exposure to Agent Orange) OR IS SECONDARY TO - OR HAS BEEN AGGRAVATED BY - PTSD OR HEART DISEASE. 

The examiners are reminded that they have an independent responsibility to review the ENTIRE record for pertinent evidence. Further, in all conclusions, the examiners must identify and explain the medical basis or bases for their opinions. If not able to provide an opinion, the examiner should explain why.

9. Subsequently readjudicate the Veteran's claims. In regard to the claims for increased disability evaluations, consider the applicability of staged ratings. If any claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



